                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


SODERHOLM SALES AND LEASING,       CIV. NO. 19-00160 LEK-KJM
INC.,

                Plaintiff,

     vs.

BYD MOTORS INC., JOHN DOES 1-10,
JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE ENTITIES
1-10,

                Defendants.


              FINDINGS OF FACT AND CONCLUSIONS OF LAW

           This matter came before the Court for a nonjury trial

on January 19, 2021.   Jeffery Miller, Esq., appeared on behalf

of Plaintiff/Counterclaim Defendant Soderholm Sales and Leasing,

Inc. (“Soderholm”), and Christian Adams, Esq., appeared on

behalf of Defendant/Counterclaimant BYD Motors Inc. (“BYD”).

Soderholm and BYD filed written closing arguments on

February 19, 2021, [dkt. nos. 145, 146,] and they filed written

rebuttal arguments on March 12, 2021, [dkt. nos. 147, 148].    The

Court, having considered the pleadings filed herein and the

testimony given at trial, including the witnesses’ declarations

and deposition testimony, having judged the credibility of the

witnesses, having examined the exhibits admitted into evidence,

and considered the arguments and representations of counsel,
makes the following Findings of Fact and Conclusions of Law

(“FOFCOL”), and FINDS in favor of Soderholm as to its claim that

BYD acted bad faith in connection with BYD’s 2018 attempt to

terminate their agreement.   The amount of the award of damages

to Soderholm for this claim will be determined after

supplemental briefing.   The Court FINDS in favor of BYD as to

all of Soderholm’s remaining claims.   Further, the Court FINDS

in favor of Soderholm as to all of BYD’s counterclaims.   Any

finding of fact that should more properly be deemed a conclusion

of law and any conclusion of law that should more properly be

deemed a finding of fact shall be so construed.

                         I. FINDINGS OF FACT

          This action arises from the parties’ disputes

regarding their prior motor vehicle licensing and

distributorship agreement.

A.   The Parties and the Agreement

     1.   Soderholm sells and leases various types of motor

vehicles in the State of Hawai`i and in the Pacific Islands.

Soderholm purchases these vehicles from the manufacturers that

it represents.   [Decl. of R. Erik Soderholm (“E. Soderholm

Direct”), filed 1/11/21 (dkt. no. 123), at ¶ 5.]

          a.     Soderholm is a Hawai`i corporation with its

principal place of business in the City and County of Honolulu.

[First Amended Complaint (“Amended Complaint”), filed 6/7/19

                                  2
(dkt. no. 20), at ¶ 1; Answer to Complaint (“Answer”), filed

11/19/19 (dkt. no. 39), at ¶ 1 (admitting Amended Complaint

¶ 1).]

              b.     Erik Soderholm and his brother started the

business in 1989.       [E. Soderholm Direct at ¶ 4.]

              c.     Erik Soderholm is currently the entity’s vice

president, and his wife, Denise Soderholm, is its president.

[Id.]

              d.     Soderholm is a licensed motor vehicle dealer,

under Hawaii’s Motor Vehicle Industry Licensing Act (“MVILA”),

Haw. Rev. Stat. Chapter 437, in the City and County of Honolulu,

the County of Hawai`i, the County of Maui, and the County of

Kaua`i.      [E. Soderholm Direct at ¶ 6.]

        2.    BYD manufacturers rechargable electric batteries and

electric vehicles.       [Direct Testimony/Aff. of Justin Scalzi

(“Scalzi Direct”), filed 1/11/21 (dkt. no. 126), at ¶ 3.]

              a.     BYD is a limited liability company, organized

under Delaware law, with its principal place of business in

California.        [Answer, Counterclaim at ¶ 1; Answer to Def. BYD

Motor Inc.’s Counterclaim Filed November 19, 2019 (“Counterclaim

Answer”), filed 12/9/19 (dkt. no. 43), at ¶ 2 (admitting the

allegations in Counterclaim ¶ 1).]

              b.     At the time of trial, Justin Scalzi (“Scalzi”)

was the Senior Director of Business Development on the West

                                      3
Coast.       [Scalzi Direct at ¶ 1.]    From 2014 to 2018, he was the

Regional Sales Manager, responsible for California, Arizona,

Nevada, and New Mexico.        In 2018, he became the Director of

Business Development on the West Coast, and Hawai`i was also

assigned to him.        [Id. at ¶ 5.]

               c.     BYD’s company headquarters are in Shenzhen,

China, where its affiliate company has one of its bus factories.

One of BYD’s bus factories is in Lancaster, California.        [Id. at

¶ 3.]

               d.     BYD obtained a Hawai`i motor vehicle manufacturer

license in 2017, [E. Soderholm Direct at ¶ 8,] and a Hawai`i

motor vehicle dealer license in 2020, [Tr. Exh. 71 (Notice of

Licensure); Scalzi Direct at ¶ 57].

        3.     Soderholm and BYD - through BYD Heavy Industries, a

division of BYD - entered into a Sales and Service Agreement,

effective December 1, 2016 (“Agreement”).        [Tr. Exh. 1

(Agreement).]

               a.     Denise Soderholm signed the Agreement on behalf

of Soderholm, and Macy Neshati signed it on behalf of BYD Heavy

Industries.         [Id. at 16.]

               b.     The Agreement was effective for one year, and was

to continue thereafter, unless the Agreement was terminated

according to Article VII of the Agreement.        [Id. at 3,

art. III.]

                                        4
           c.   The Agreement granted Soderholm “a non-exclusive

right to (a) buy new BYD Products, and (b) identify itself as an

authorized [sales and service organization (‘SSO’)] of BYD

Products at the locations approved by BYD . . . .”   [Id. at 2,

art. I.]   The Agreement defined “BYD Products” as “BYD Vehicles

and Parts and Accessories,” which were “[t]he BYD vehicle

line(s) of products set forth on the Data Sheet attached [to the

Agreement]” and “[n]ew or remanufactured BYD Vehicle parts and

accessories marketed by BYD.”   [Id. at 1-2, ¶¶ 11, 13, 14.]

           d.   Under the Agreement, Soderholm was responsible,

in Hawai`i and the Pacific Islands for: “(a) actively and

effectively selling new BYD Vehicles; (b) actively and

effectively promoting through SSO’s own advertising and sales

promotion activities, the purchase and use of new BYD Vehicles;

and (c) meeting or exceeding the Sales Performance Criteria.”

[Id. at 7, art. V.A.8.1; id. at BYD001297, ¶ C (Data Sheet

definition of “Area of Primary Responsibility”).]

           e.   The Agreement stated:

           BYD may terminate this Agreement at any time at
           its election, for one of the reasons set forth in
           Section VII(A)(4), VII(A)(S) [sic] or VII(A)(6),
           or for breach or another term of this Agreement,
           by notice in writing given to the SSO specifying
           the date of termination which date will not be
           less than thirty (30) days after the date of said
           notice, or under such other circumstances as
           provided by law.

[Tr. Exh. 1 (Agreement) at 11, art. VII.A.2.]

                                 5
               f.    Article VII, section A.4 permits termination if

the SSO fails to maintain a valid license, and section A.5

permits termination if the SSO becomes incapacitated.         [Id. at

11.]       Section A.6 permits termination “Due to Certain Acts or

Events[,]” including “[f]ailure to meet sales objectives in

SSO’s Area of Primary Responsibility or otherwise maximize sales

of BYD vehicles and products.”       [Id.]

       4.      Erik Soderholm negotiated the Agreement with

Mr. Neshati.        [Soderholm’s Designation of Depo. Testimony of

Macy Neshati, filed 12/29/20 (dkt. no. 97), Exh. 1 (excerpts of

trans. of Macy Neshati’s 8/12/20 Zoom depo.) (“Neshati Depo.

(Soderholm excerpts)”) at 14:8-15:14;1 E. Soderholm Direct at

¶¶ 9-12.]

               a.    Mr. Neshati started working for BYD in January

2016, but he had known Erik Soderholm for many years prior to

that from various bus industry events.       [Neshati Depo.

(Soderholm excerpts) at 9:15-10:5, 10:13-24, 13:20-21;

E. Soderholm Direct at ¶ 9.]

               b.    Mr. Neshati asked Erik Soderholm for a sample

dealer agreement, and Erik Soderholm provided him with the

agreement between Soderholm and ElDorado.       The Agreement is an



       The parties stipulated to the use of certain witnesses’
       1

deposition testimony as the witnesses’ trial testimony.
[Stipulation Regarding the Use of Deposition Testimony in Lieu
of Live Testimony, filed 1/15/21 (dkt. no. 140).]
                                      6
edited version of the ElDorado agreement.   See E. Soderholm

Direct at ¶ 10; see also Tr. Exh. 1 at BYD001298 (“Dealer and

ElDorado agree . . .”).

          c.   According to Erik Soderholm, when the parties

entered into the Agreement,

          BYD and Soderholm understood it would take 3-5
          years to establish BYD electric bus sales in
          Hawaii by bringing in demonstration buses for
          private and public entities, making
          presentations, writing bid specifications, and
          responding to RFPs from governmental entities.
          Soderholm knew sales of BYD motor vehicles would
          take longer than diesel and gas products it sold
          because potential customers were not familiar
          with the relatively new technology of electric
          buses and many customers lacked the necessary
          infrastructure to keep the electric motor
          vehicles sufficiently charged during their
          intended routes and uses. Adding charging
          infrastructure was an indirect cost to purchasing
          electric motor vehicles and created an added
          hurdle for sales of BYD products.

[E. Soderholm Direct at ¶ 16.]

     5.   According to BYD, Soderholm held itself out to be the

exclusive dealer of BYD products in Hawai`i, and this was

contrary to the terms of the Agreement, which expressly stated

it was non-exclusive.   See, e.g., Scalzi Direct at ¶ 35.

B.   Parties’ Performance Under the Agreement

     6.   Soderholm purchased BYD vehicles, demonstrated and

displayed them at various events, and attempted to promote and

sell them to Soderholm’s customers.



                                 7
            a.   In 2017, Erik Soderholm began to introduce Scalzi

to his client contacts, in both the public and private sector.

[E. Soderholm Direct at ¶ 18.]

                 1)   According to Scalzi, during these initial

meetings, Erik Soderholm told Soderholm’s customers, both public

entities and private customers, that he would sue them if they

did not buy BYD buses from Soderholm.    Erik Soderholm said he

had sued others before and had never lost.     [Scalzi Direct at

¶ 12.]

                 2)   As an example, Scalzi cites a March 2017

presentation that he saw Erik Soderholm make for the County of

Maui.    [Id. at ¶ 14.]   According to Scalzi, Don Medeiros told

him “they loved [BYD’s] product, but did not like or want to do

business with [Soderholm], and did so only when they had to

because there was no other choice.”    [Id.]

                 3)   Erik Soderholm denies Scalzi’s allegations,

pointing out that such a practice would be inconsistent with

Soderholm’s long-standing customer relationships and that

Scalzi’s allegations are belied by Soderholm’s continued sales

to the customers Scalzi claims Erik Soderholm alienated.

[E. Soderholm Direct at ¶¶ 19-20.]

                 4)   It is not necessary for this Court to

resolve this dispute about whether Erik Soderholm threatened



                                   8
potential customers because, ultimately it is irrelevant to the

issues in this case.

               5)      Scalzi also states that, during these

initial meetings with potential Hawai`i customers, he “found out

that [Soderholm] had a near monopoly in Hawaii as being one of

the very few Hawaii licensed dealers who sold buses.”    [Scalzi

Direct at ¶ 13.]

          b.   On January 31, 2017, Soderholm purchased a BYD

ECB 16 electric forklift for $37,125.00 and paid $7,500.00 in

shipping and installation costs for the charging system.

Soderholm used it in demonstrations for potential customers.

[E. Soderholm Direct at ¶ 21; Tr. Exh. 65.]

          c.   On February 10, 2017, Soderholm purchased a 2014

BYD e6 sport utility vehicle (“BYD SUV”) for $49,500.00, and

this price was not discounted in any way.    Soderholm displayed

and demonstrated the BYD SUV at its 2017 Pacific Bus Expo, and

Erik Soderholm drove the vehicle - with BYD decals - to give BYD

exposure in Hawai`i.    [E. Soderholm Direct at ¶ 22.]

          d.   Soderholm displayed and/or demonstrated BYD

vehicles at the following events: Soderholm’s February 2017

Pacific Bus Expo; the March 24-26, 2017 First Hawaiian

Bank/Motor Trend Auto Show (“Auto Show”); Soderholm’s

February 26, 2018 BYD Exposition; the March 13-15, 2018 Auto

Show; and various electric car shows sponsored by, inter alia,

                                   9
Hawaiian Electric Industries, Inc. (“HEI”) and Blue Planet

Foundation.      [Id. at ¶¶ 22, 24, 30.]

                   1)   Soderholm spent more than $3,000 each year

it that displayed BYD vehicles at the Auto Show, and Soderholm’s

BYD display at the 2017 Auto Show was the first time a Chinese

electric car was displayed at a major automotive showcase in the

United States.     [Id. at ¶ 24.]

                   2)   Soderholm spent more than $8,000 to hold the

2018 BYD Exposition and invited more than 100 of Soderholm’s

customers and contacts, including persons from governmental

entities.   [Id. at ¶ 30, Tr. Exhs. 4, 32.]

            e.     Soderholm arranged for Scalzi to make a

presentation at the 2017 Pacific Bus Expo and, after the expo,

Erik Soderholm emailed approximately a dozen of Soderholm’s

clients and offered for Scalzi to make presentations to them.

[E. Soderholm Direct at ¶ 23; Tr. Exh. 3 (example of these

emails).]

            f.     On August 21, 2017, Soderholm purchased four 2017

BYD SUV’s for $49,500.00 each, which was not a discounted price.

Soderholm was only able to sell one, which was sold to HEI.        Two

are driven by Soderholm managers.        [E. Soderholm Direct at

¶ 26.]

            g.     Erik Soderholm sold Kelvin Kohatsu (“Kohatsu”) a

BYD e6 vehicle and, in an October 23, 2017 lunch meeting,

                                    10
Kohatsu said he loved it and was interested in purchasing fifty

similar vehicles.   At the time, Kohatsu was the Equipment

Manager for Hawaiian Electric Company (“HECO”).   Erik Soderholm

reported Kohatsu’s interest to Scalzi.   [Id. at ¶ 27; Tr.

Exh. 14 at BYD006456 (10/23/17 email from Erik Soderholm to

Scalzi).]   Scalzi responded: “That is great!   Having Kelvin on

board will definitely expedite our opportunities.”   [Tr. Exh. 14

at BYD006455 (10/24/17 email from Scalzi to Erik Soderholm).]

            h.   In early 2018, Soderholm arranged to have a

demonstration 2014 BYD K9M, forty-foot, low-floor, Gen II bus

(“BYD Demo Bus”) shipped from the West Coast to Hawai`i for a

forty-five-day test with the City and County of Honolulu, Oahu

Transit Services.   Erik Soderholm negotiated the lowest rate to

ship the BYD Demo Bus from the West Coast through Matson, and

Soderholm and BYD each paid for half of the cost.    Erik

Soderholm also negotiated reduced shipping fees for Young

Brothers to ship the BYD Demo Bus to the County of Hawai`i, the

County of Maui, and the County of Kaua`i.   BYD also split those

reduced shipping fees with Soderholm.    According to Erik

Soderholm, the purpose of showing the BYD Demo Bus to county

representatives was to convince them to buy BYD vehicles because

the vehicles could meet the counties’ needs.    [E. Soderholm

Direct at ¶¶ 28-29.]



                                 11
            i.   Soderholm initially spent $20,000.00 for the

purchase and installation of a charger for the BYD buses, but

Soderholm incurred additional installation costs because the

instructions that BYD provided were not correct.   [Id. at ¶ 28.]

     7.     Soderholm prepared a bid with BYD vehicles in response

to the State of Hawai`i Department of Transportation, Airports

Division’s (“Airports Division”) request for proposals (“RFP”)

for a multi-million-dollar contract to provide buses for the

Wiki Wiki shuttle service at the Daniel K. Inouye Airport.

However, a day before the deadline to submit bids, BYD

instructed Soderholm not to submit the bid.   Erik Soderholm

states no bids were ultimately submitted, and he opines that

Soderholm would have been awarded the contract if it had

submitted the bid it prepared.   He further opines that the

contract would have likely led to more sales to the Airports

Division.   [Id. at ¶ 31.]   This RFP was issued in 2018.   See id.

at ¶ 48.

            a.   Scalzi states that BYD decided not to proceed

with the 2018 Wiki Wiki bid because the necessary modifications

to the existing BYD chassis that BYD intended to use for the

Wiki Wiki buses became “substantially more expensive than

initially anticipated[,]” which led the Airports Division to

reduce the requested quantity from eight units to two units.



                                 12
[Scalzi Decl. at ¶ 60.]   The ability to meet the production

deadline was also a concern.   [Id. at ¶ 61; Tr. Exh. 36.]

          b.   Soderholm has not presented any evidence to

contradict BYD’s evidence regarding BYD’s decision not to

proceed with the 2018 Wiki Wiki bid.

     8.   BYD asserts that the prices Soderholm set for the BYD

vehicles that Soderholm offered were too high, putting BYD’s

vehicles “out of the market,” because Soderholm included markups

that were greater than what dealers usually charged.    [Scalzi

Direct at ¶¶ 18-19; Tr. Exh. 41 (5/25/17 email regarding Travel

Plaza Transportation/Japan Travel Bureau (“TPT/JTB”)); Tr.

Exh. 6 (Soderholm quote for Waikiki Trolley/All Nippon Airways

(“ANA”), valid until 7/31/17); Tr. Exh. 40 (6/15/17 email

regarding E`Noa Tours/Waikiki Trolley).]    BYD has not presented

any evidence that either TPT/JTB or E`Noa Tours (“E`Noa”) would

have purchased the BYD vehicles at a lower price.

     9.   The parties have had a long-standing dispute regarding

whether BYD was required to utilize a licensed dealer to sell

vehicles to government entities.     See, e.g., E. Soderholm Direct

at ¶¶ 12-13, 25; Scalzi Direct at ¶¶ 13, 27.

          a.   Article IX.E of the Agreement states:

          The SSO agrees that BYD shall have the right of
          sale to public institutions and political
          subdivisions and to enter into BYD direct
          accounts, and also shall have right of sale of
          any and all Special Vehicles. BYD is not

                                13
          required to pay to SSO a commission for units
          delivered in SSO’s Area of Primary Responsibility
          as a result of aforementioned sales.

          SSO shall service all such Vehicles in accordance
          with Article V[.]

[Tr. Exh. 1 at 15.]

          b.   Erik Soderholm believes this provision was

virtually unenforceable because BYD, which did not have a

Hawai`i dealer’s license during the relevant time period, “could

not solicit or offer to sell its products directly to a consumer

in Hawaii without using a dealer,” unless the “public entity was

known to be using [Federal Transit Administration (‘FTA’)] funds

for a proposed purchase.”   See E. Soderholm Direct at ¶ 12

(emphasis added) (discussing his attempt to have the

Article IX.E provision removed during the negotiation of the

Agreement).

          c.   Erik Soderholm has been selling buses in Hawai`i

for more than thirty years, and, based on his experience, most

of the RFP’s that public entities issue for motor vehicles do

not disclose the source of the funds.   Thus, when submitting its

bid, the bidder would rarely know the funding source for the

motor vehicle purchase described in the RFP.   [Id. at ¶ 14.]

          d.   Erik Soderholm also asserts that, even where BYD

could make a direct solicitation or sale because FTA funds were




                                14
being used, that did not preclude BYD from making the

solicitation or sale through Soderholm.    [Id. at ¶ 13.]

             e.   In contrast, BYD’s position is that government

entities have “a right of direct procurements from [original

equipment manufacturers] on projects where federal funding [i]s

involved.”    Scalzi Direct at ¶ 13 (citing Tr. Exh. 63 (Soderholm

Sales & Leasing, Inc. v. Dep’t of Budget & Fiscal Servs.,

No. CAAP–13–0000049, 2013 WL 6095428 (Hawai`i Ct. App. Nov. 18,

2013))); see also id. at ¶ 27 (discussing federal law).      BYD has

presented this position to government entities in Hawai`i in

support of its attempts to convince the entities to purchase BYD

vehicles.    [Scalzi Direct at ¶ 28 (citing Tr. Exh. 55 at

BYD000053).]

             f.   Neshati testified that BYD wanted the

Article IX.E provision in the Agreement because BYD “wanted the

ability to work directly with the public institutions,

particularly in Honolulu,” because BYD understood that those

agencies had negative opinions of Soderholm.    [BYD’s Designation

of Depo. Testimony of Macy Neshati, filed 12/29/20 (dkt.

no. 104), Exh. 1 (excerpts of trans. of Macy Neshati’s 8/12/20

Zoom depo.) (“Neshati Depo. (BYD excerpts)”) at 19:1-20:11.]

             g.   Neshati testified that, when the parties entered

into the Agreement, BYD understood that public agencies could

choose to purchase directly from BYD.    [Id. at 20:19-23.]

                                  15
Neshati discussed BYD’s position with Erik Soderholm, but Erik

Soderholm believed that he could do a better job of selling to

Hawai`i public entities than BYD could.    [Id. at 21:13-20.]

             h.   According to Erik Soderholm, BYD never told him

not to demonstrate BYD vehicles to government entities and, in

fact, encouraged him to do so.    [E. Soderholm Direct at ¶ 20.]

             i.   This Court finds that the parties were aware of

their differing opinions about whether, and if so when, BYD

could engage in direct sales to government entities.

             j.   Although the Agreement reserved to BYD the right

to engage in direct sales to government entities, to the extent

permissible by law, the Agreement did not preclude Soderholm

from acting on BYD’s behalf in sales to government entities.

             k.   BYD was aware of and, at times, encouraged

Soderholm’s attempts to sell BYD products to government

entities.

       10.   According to BYD “virtually all” of the relevant

contact people from the potential government entity customers in

Hawai`i “disliked . . . and did not wish to deal with”

Soderholm.    [Scalzi Direct at ¶ 30.]   Scalzi describes three

examples of government personnel who expressed such opinions to

him.   [Id. at ¶¶ 30-32.]

       11.   Scalzi states Erik Soderholm’s attitude toward

Soderholm’s customers was “offensive” and “disturbing” and

                                  16
Scalzi was concerned that it “would reflect poorly on BYD.”

[Id. at ¶¶ 36-38 (citing Tr. Exh. 37 at BYD003633 (page from

3/13/19 email from Erik Soderholm to Scalzi); Tr. Exh. 44

(4/6/18 email from Erik Soderholm to Scalzi)).]

     12.     E`Noa has been a Soderholm customer for approximately

fifteen years.    ANA Airlines is a client of E`Noa, which

provides charter bus services for ANA.    [Id. at ¶¶ 32-33.]

             a.   In June 2017, Erik Soderholm provided an initial

quote for two BYD electric buses to Maki Kuroda (“Kuroda”), the

president of E`Noa.2    [Id. at ¶ 32; Tr. Exhs. 6, 40.]

             b.   Kuroda believed that Erik Soderholm was her

contact person for BYD buses and that he was representing BYD.

[Soderholm’s Designation of Depo. Testimony of Maki Kuroda,

filed 12/29/20 (dkt. no. 96), Exh. 1 (excerpts of trans. of Maki

Kuroda’s 2/28/20 depo.) (“Kuroda Depo. (Soderholm excerpts)”) at

21:11-20.]

             c.   In May 2018, E`Noa approached Erik Soderholm and

Scalzi about the potential purchase of BYD buses for the ANA

charter service.    [E. Soderholm Direct at ¶ 33; Tr. Exh. 54.]




     2 At the time of her deposition, Kuroda was the Chief
Executive Officer/President of E`Noa. [BYD’s Designation of
Depo. Testimony of Maki Kuroda, filed 12/29/20 (dkt. no. 105),
Exh. 1 (excerpts of trans. of Maki Kuroda’s 2/28/20 depo.)
(“Kuroda Depo. (BYD excerpts)”) at 10:22-11:5.]
                                  17
            d.   Kuroda wanted them to participate in a meeting

with ANA about the potential use of BYD buses.     Erik Soderholm

was unable to attend the meeting and arranged to have Scalzi

attend.   [E. Soderholm Direct at ¶ 33.]

            e.   According to Erik Soderholm, BYD offered to sell

two BYD buses directly to E`Noa without Soderholm’s knowledge or

involvement, and E`Noa accepted, subject to confirmation that

E`Noa could obtain the necessary electrical support.     [Id.; Tr.

Exh. 8 (BYD order form, signed by Kuroda and dated 7/5/18).]

            f.   E`Noa later withdrew its purchase order, and BYD

and E`Noa entered into an Equipment Evaluation and Demonstration

Agreement for two buses instead.      [E. Soderholm Direct at ¶ 33;

Tr. Exh. 12 (agreement, dated 5/1/19).]     E`Noa and BYD did not

disclose this agreement to Erik Soderholm.     [E. Soderholm Direct

at ¶ 33.]

            g.   Kuroda testified that E`Noa considered purchasing

or leasing a BYD bus, but the price was too high.     E`Noa

suggested to ANA that ANA purchase or lease the BYD bus for

E`Noa to operate, but ANA was not interested in that idea.

[Kuroda Depo. (Soderholm excerpts) at 22:5-24:1.]

            h.   Kuroda hired Arnoldo Albias (“Albias”) to look

for other electric vehicles that E`Noa could purchase at a much

lower price than BYD’s.   Kuroda believes that, because Scalzi

knew E`Noa was looking into purchasing other electric vehicles,

                                 18
Scalzi suggested to Albias that E`Noa use a demonstration BYD

vehicle.   In 2018 or early 2019, BYD ultimately provided E`Noa

with two open-style, demonstration buses that displayed the ANA

logo.   [Id. at 24:2-14, 25:17-27:20.]

           i.    Kuroda did not involve Erik Soderholm because

“[t]here was no exchange of any money” and she “sensed there was

no purchase to be made.”   [Id. at 26:9-17.]

           j.    Kuroda assumed it was Scalzi’s expectation that

E`Noa would be so pleased with the demonstration bus that E`Noa

would purchase a bus, but Kuroda intended to “tak[e] advantage

of BYD” and continue to talk to other electric vehicle

manufacturers because BYD’s prices were too high.     [Id. at

26:18-27:7.]

           k.    At the time of Kuroda’s deposition, E`Noa was

still operating BYD’s demonstration buses, and Kuroda believed

BYD still hoped that E`Noa would make a purchase.     E`Noa was

still talking to other manufacturers, and Kuroda did not

anticipate buying a BYD vehicle.      Kuroda assumed BYD would ask

for the return of the demonstration buses at some point, but she

did not know when that would be.      [Id. at 29:2-24.]

           l.    By the time of trial, the demonstration had

ended, but “the buses, because of COVID emergency, are still in

E Noa’s yard.”   [Scalzi Direct at ¶ 51.]    There is no evidence



                                 19
in the record that E`Noa purchased or leased a BYD vehicle after

the demonstration period.

            m.    The Court finds that BYD never completed a sale

to E`Noa.

C.   Attempted Termination of the Agreement

     13.    Neshati left his position at BYD in May 2018, [Neshati

Depo. (Soderholm excerpts) at 28:6-10,] and BYD’s communications

with Soderholm diminished.

            a.    On August 22, 2018, Erik Soderholm sent an email

to Scalzi noting that they had not spoken in “a couple of

months[,]” and Erik Soderholm had “[l]eft numerous messages to

no avail[.]”     [Tr. Exh. 16.]

            b.    In the same email, Erik Soderholm requested

current pricing information so that Soderholm could purchase BYD

vehicles to sell.    [Id.]   Erik Soderholm never received a

response to this email.      [E. Soderholm Direct at ¶ 35.]

            c.    In early September 2018, Erik Soderholm attempted

to schedule a meeting with BYD’s upper management to confirm the

relationship between Soderholm and BYD, but no meeting occurred

because of the BYD representative’s scheduling conflicts.       [Tr.

Exh. 36 (email chain between Erik Soderholm and Scalzi from

9/6/18 to 9/12/18); E. Soderholm Direct at ¶ 36.]

     14.    When Neshati left BYD, Robert Brian Hill (“Hill”) took

over Neshati’s role in the company, and he became Scalzi’s

                                   20
supervisor at that time.    [Soderholm’s Designation of Depo.

Testimony of Robert Brian Hill, filed 12/29/20 (dkt. no. 95),

Exh. 1 (excerpts of trans. of Robert Brian Hill’s 11/17/20 Zoom

depo.) (“Hill Depo. (Soderholm excerpts)”) at 6:16-22, 7:12-15.]

     15.     At some point after Neshati left BYD, Scalzi told Hill

that “there was some sort of an agreement [between] Soderholm

and BYD.”    [Id. at 8:21-23.]

             a.   Prior to that point, Hill was not aware of the

Agreement.    Hill found the Agreement when he went through some

of Neshati’s old files.    [Id. at 8:4-9:1.]

             b.   BYD did not have dealer agreements in any other

states, and Hill was surprised to learn about the Agreement.

[Id. at 9:2-7.]

             c.   Hill told Stella Li (“Li”) and John Zhuang, Esq.

(“Zhuang”), about the Agreement when he found out about it.3

[Id. at 9:8-10.]    Li told Hill she was not aware of the

Agreement.    [Id. at 9:23-10:2.]

             d.   According to Hill, after Zhuang “got involved[,]

. . . from there on it was pretty much in legal’s hands.”    [Id.

at 10:3-4.]

     14.     BYD sent Soderholm a letter, dated September 20, 2018,

stating BYD would end the Agreement, effective October 20, 2018


     3 Li is the president of BYD, and Zhuang is BYD’s in-house
counsel. [Hill Depo. (Soderholm excerpts) at 6:25, 20:19-20.]
                                    21
(“9/20/18 Termination Letter”).    The 9/20/18 Termination Letter

stated:

           We wish to conclude our relationship because we
           are dissatisfied with Soderholm’s performance in
           relation to our sales and service agreement.
           Specifically, we find it unreasonable that
           Soderholm tacks on large margins on top of the
           buses that it is selling in partnership with BYD
           - these margins are commercially unreasonable
           and, in effect, make our buses wholly
           uncompetitive in the Hawaii electric bus market.
           In addition, we have found substantial resistance
           from our customer base to work with Soderholm in
           Hawaii due to past interactions.

[Tr. Exh. 23.]   The letter did not contain any further

information about BYD’s reasons for termination.

     15.   Soderholm, through counsel, sent BYD a letter, dated

October 2, 2018, responding to the 9/20/18 Termination Letter

(“10/2/18 Response Letter”).   [Tr. Exh. 24.]

           a.    Soderholm reminded BYD that, at the time of the

Agreement’s execution, Neshati and Erik Soderholm understood

that it was likely to take three to five years to establish a

market for BYD’s electric buses in Hawai`i.     [Id. at 2.]

           b.    The 10/2/18 Response Letter listed the efforts

that Soderholm had undertaken to market and sell BYD vehicles,

and the letter asserted BYD had failed to support, and at times

directly worked against, Soderholm’s efforts.    [Id. at 2-5.]

           c.    Soderholm acknowledged that Article VII of the

Agreement allowed BYD to terminate the Agreement with thirty


                                  22
days’ notice, but Soderholm argued the thirty-day provision was

invalid, pursuant to Article IX.J. of the Agreement, because

MVILA requires at least sixty days’ notice.      [Id. at 5 (citing

Haw. Rev. Stat. § 437-58(a)).]

             d.     Soderholm argued the 9/20/18 Termination Letter

was also ineffective because: BYD had not provided written

notice to the Hawaii Motor Vehicle Industry Licensing Board

(“the MVILA Board”) that BYD was terminating the Agreement; the

termination letter did not sufficiently explain the grounds for

termination; and there was no good faith ground to terminate the

Agreement.    [Id. at 6.]

             e.     Soderholm stated it had learned that BYD was

telling other manufacturers and distributors BYD had terminated

its Agreement with Soderholm.      Soderholm demanded that that BYD

cease making such statements because the 9/20/18 Termination

Letter was ineffective.      [Id. at 7.]   However, Soderholm did not

present any evidence at trial regarding BYD’s alleged

statements.       Scalzi denies telling anyone, after the 9/20/18

Termination Letter was issued, that BYD had terminated Soderholm

as an authorized BYD dealer.      [Scalzi Direct at ¶ 59.]

             f.     Soderholm asked BYD to “reconsider its attempt to

terminate the Agreement in bad faith, and instead work with

Soderholm to improve sales by BYD vehicles in Hawaii.”       [Tr.

Exh. 24 (10/2/18 Response Letter) at 7.]

                                    23
     16.   Zhuang acknowledged receipt of the 10/2/18 Response

Letter later that day and promised that BYD would respond “in

the near future.”   [Tr. Exh. 24 (10/2/18 email from Mr. Zhuang

to Soderholm’s counsel and others).]    A little more than two

weeks later, Mr. Zhuang sent Soderholm’s counsel another email,

stating only: “We are rescinding our previously issued notice.

We will reissue a new notice in the near future.   Thank you.”

[Id. (email dated 10/18/18 (“10/18/18 Rescission Email”)).]

     17.   After rescinding the 9/20/18 Termination Letter, BYD

failed to communicate with Soderholm.

           a.   In October and November 2018, Erik Soderholm sent

emails to BYD in an attempt to determine the meaning of 10/18/18

Rescission Email, but BYD did not respond.    [E. Soderholm Direct

at ¶¶ 41-43; Tr. Exhs. 26, 27, 34.]

           b.   On November 26, 2018, he sent another email

asking about the status of the relationship between Soderholm

and BYD and requesting “vehicle specifications and pricing

information for the second Wiki Wiki RFP, . . . pricing for the

County of Hawaii, and . . . manufacturing and delivery

information for E`Noa/ANA,” but BYD did not respond.

[E. Soderholm Direct at ¶ 44; Tr. Exh. 28.]

           c.   On December 18, 2018, Gus Soderholm sent BYD an

email asking for information that would aide in a potential sale



                                24
of a BYD vehicle, but BYD did not respond.   [E. Soderholm Direct

at ¶ 45; Tr. Exh. 35.]

           d.    On January 24, 2019, Erik Soderholm sent BYD an

email asking why Scalzi did not coordinate his recent visit to

Hawai`i with Soderholm, but BYD did not respond.   [E. Soderholm

Direct at ¶ 45; Tr. Exh. 35.]

           e.    Scalzi admitted that, even after the 10/18/18

Rescission Email, he avoided communication with Erik Soderholm,

and “BYD . . . did not wish to engage in any new sales efforts

with [Soderholm] until the concerns regarding the effect on

BYD’s business and reputation were resolved.”    [Scalzi Direct at

¶ 42.]

     18.   Soderholm asserts BYD’s failure to communicate with

Soderholm precluded it from purchasing and reselling BYD

vehicles, and, by February 2019, Soderholm determined that BYD

was in breach of the Agreement.    [E. Soderholm Direct at ¶ 47.]

     19.   Soderholm commenced this action by filing its original

Complaint in state court on February 28, 2019.   [Notice of

Removal by Defendant BYD Motors Inc., filed 3/29/19 (dkt.

no. 1), Exh. 1 (Complaint).]

           a.    According to Erik Soderholm’s testimony on cross-

examination, Soderholm considered the filing of the Complaint to

be its notice to BYD that Soderholm considered the Agreement to

be terminated.   [Tr. Trans. at 27.]

                                  25
             b.   However, the Complaint’s prayer for relief

included a request that BYD be enjoined:

             from (1) improperly attempting to terminate the
             Sales and Service Agreement, (2) acted [sic] in
             bad faith when attempting to terminate the Sales
             and Service Agreement, (3) attempting to and
             consummating sales in Hawaii without using
             Soderholm as its dealer or using a salesperson
             who is not properly licensed under the MVILA for
             the county in which the sales occur, and
             (4) making material misrepresentations within the
             industry that BYD terminated its Agreement with
             Soderholm.

[Complaint at pg. 15, ¶ B (emphasis added).]    The Amended

Complaint’s prayer for relief includes the same request for

injunctive relief.    [Amended Complaint at pg. 21, ¶ B.]

             c.   The prayer for relief in both the Complaint and

the Amended Complaint indicates that Soderholm considered the

Agreement to be in effect and that Soderholm wanted to prevent

BYD from terminating the Agreement.

             d.   This Court therefore finds that neither the

Complaint nor the Amended Complaint constituted written

termination notice by Soderholm, under the terms of the

Agreement.

     20.     There is no evidence that Soderholm made any other

attempts to terminate the Agreement, in accordance with

Article VII of the Agreement.

     21.     BYD sent Soderholm a letter, dated and issued on

November 17, 2020, titled “Notice of Termination of Sales and

                                  26
Service Agreement pursuant to Art. VII.A.2 of the Agreement and

HRS § 437-58 Effective January 20, 2021” (“11/17/20 Termination

Letter”).   [Scalzi Direct at ¶ 43; Tr. Exh. 31.]

            a.   The effective date of the 11/17/20 Termination

Letter was more than sixty days after the letter was issued; the

letter cited specific provisions of the Agreement that BYD

believed Soderholm failed to perform; and a copy of the 11/17/20

Termination Letter was sent to the MVILA Board.

            b.   The 11/17/20 Termination Letter was not

rescinded, and Soderholm has not challenged the 11/17/20

Termination Letter.

     22.    Because the 9/20/18 Termination Letter was rescinded

by BYD and Soderholm never terminated the Agreement, the

Agreement remained in effect until January 20, 2021, the

effective date of the 11/17/20 Termination Letter.

     23.    Having considered all of the evidence presented at

trial and weighing the witnesses’ credibility, this Court finds

that, although the Agreement remained in effect until

January 20, 2021, BYD made the decision to end its relationship

with Soderholm shortly after Neshati left the company.     By no

later than August 22, 2018, see Tr. Exh. 16, BYD stopped

providing Soderholm with the information and resources necessary

for Soderholm to sell BYD products.



                                 27
D.   Alleged Competition/Interference by Soderholm

     24.   In 2019, the Airports Division issued another RFP for

Wiki Wiki buses.   The 2019 RFP called for either twelve

electric, low-floor, forty-passenger buses or twelve diesel,

low-floor, forty-passenger buses.     [E. Soderholm Direct at

¶ 48.]

           a.   The bids were opened on May 16, 2019.    Soderholm

and Creative Bus Sales each submitted a bid for diesel buses,

and BYD submitted a bid for electric buses.    There were no other

bids, and Soderholm was not the lowest bidder.    [Tr. Exh. 38.]

           b.   The terms of the RFP included that: “Award will

be made to the lowest bid received for BATTERY ELECTRIC BUSES

regardless of any bids received for DIESEL BUSES.    If no bids

are received for BATTERY ELECTRIC BUSES, then award will be made

to the lowest bid received for DIESEL BUSES.”    [Tr. Exh. 39 at

SSL001098 (emphasis in original).]

           c.   After the bid opening, Erik Soderholm argued to

Rosemary Neilson-Nenezich, who was with the Airports Division,

that the Creative Bus Sales and BYD bids were nonresponsive

because neither of those two entities had a Hawai`i dealer

license, nor were those bids submitted through licensed dealers.

[E. Soderholm Direct at ¶ 49.]   According to Erik Soderholm,

“[t]he State apparently reached the same opinion” and rejected

Creative Bus Sales’s and BYD’s bids on the ground that they were

                                 28
nonresponsive.   Id.; see also Tr. Exh. 52 at 2 (Erik Soderholm

states, in an email to Soderholm’s counsel about Soderholm’s

asserted losses, that Soderholm “got BYD thrown out for bidding

KM7 direct without a dealer”).

           d.    Soderholm was awarded the contract for its diesel

bus bid.   [Tr. Exh. 52 at 2.]

           e.    BYD argues Soderholm “won the contract for a

BYD’s [sic] competitor” and “acted for BYD’s competitor and

managed to have BYD’s bid . . . disqualified.”   [Scalzi Direct

at ¶¶ 62, 74.]

           f.    Although there is evidence that Erik Soderholm

presented arguments to the Airports Division about why BYD’s bid

should be disqualified, there is no evidence establishing why

the Airports Division ultimately disqualified BYD’s bid.    Thus,

there is no evidence that the Airports Division rejected BYD’s

bid because of any actions or statements by Erik Soderholm.

           g.    Although Soderholm and BYD both bid in response

to the 2019 RFP, they were not direct competitors because

Soderholm’s bid was for diesel buses, BYD’s bid was for electric

buses, and the terms of the RFP provided that the lowest

responsive bid for electric buses would be awarded the contract,

regardless of any bids submitted for diesel buses.

     25.   On January 6, 2020, Erik Soderholm sent an email to

Jared Schnader (“Schnader”), asking for “a copy of the Senate

                                 29
bill that passed Congress that stops U.S. transit agencies from

receiving federal funding for Chinese rail & bus builders[.]”

[Tr. Exh. 60 at 3.]    The parties have not presented evidence

identify what relationship, if any, Schnader has to the parties

or the events of this case.

           a.     On January 8, 2020, Schnader responded that the

bill was signed by the president and became the National Defense

Authorization Act.    According to Schnader, the act “gives

transit agencies a 2 year grace period to comply.    Meaning that

transit agencies can purchase BYD buses for the next two years

with Federal Funds.”    [Id.]

           b.     The same day, Erik Soderholm forwarded Schnader’s

email to individuals who were with various government entities

in Hawai`i.     [Id. at 2.]

           c.     On January 14, 2020, one of the individuals

forwarded Erik Soderholm’s email to Scalzi and stated: “FYI.

Please let me know if any of this is true and what impact it

would have on BYD.”    [Id.]

           d.     The record does not contain evidence regarding

whether BYD responded to the January 14, 2020 email.

     26.   BYD submitted to the City and County of Honolulu,

Department of Transportation Services: a bid, dated June 15,

2020, in response to RFP-DTS: 1295305; and a bid, dated June 17,

2020, in response to RFP-DTS: 1362224.    [Tr. Exhs. 73, 74.]

                                  30
              a.   According to Scalzi, BYD lost both bids because

of Erik Soderholm’s email about the 2019 National Defense

Authorization Act.     [Scalzi Direct at ¶ 75.]   Scalzi states

“[t]hat email caused major concern about BYD to all Hawaii

[public institutions and political subdivisions] at the time.”

[Id.]

              b.   BYD has not presented any evidence supporting

Scalzi’s speculation that Erik Soderholm’s email either caused

BYD’s June 2020 bids to be rejected or otherwise prevented any

government entity in Hawai`i from purchasing or leasing BYD

vehicles.

        27.   BYD also asserts it lost sales because of Soderholm’s

actions before BYD attempted to terminate the Agreement in the

9/20/18 Termination Letter.     See Scalzi Direct at ¶ 73; Tr.

Exh. 68 (table listing BYD’s asserted lost profits).4

              a.   The attempted sales to TPT/JTB and E`Noa, noted

supra, are included among BYD’s alleged lost sales.

              b.   Based on Don Medeiros’s statements to Scalzi,

described supra, BYD asserts that, because of Soderholm’s

involvement, BYD lost the profit that BYD could have obtained




       Soderholm has objected to Trial Exhibits 68. Soderholm’s
        4

objections are overruled because this Court has only considered
the exhibits as a summary of BYD’s arguments regarding its lost
profits.
                                   31
from the sale of ten K9M buses to the County of Maui.    [Tr.

Exh. 68.]

            c.   BYD asserts the County of Hawai`i bus

demonstration went well, but BYD lost the sale because the price

that Soderholm quoted to the county was unreasonable.    See Tr.

Exh. 53 (email exchange about the demonstration); Tr. Exh. 68

(arguing Soderholm quoted a price for two used buses that was

greater than BYD’s price for new buses).

            d.   BYD has not presented any evidence supporting its

positions that: the County of Maui would have purchased ten

buses from BYD, if Soderholm was not involved; and the County of

Hawai`i would have purchased two buses from BYD if it had been

offered a lower price.

            e.   BYD’s position regarding the alleged lost sales

to the County of Maui and the County Hawai`i is inconsistent

with its arguments that that: it could deal directly with

government entities when federal funds were to be used; and,

even if it could not deal directly with a government entity, BYD

could have engaged another licensed Hawai`i dealer because the

Agreement was not exclusive.

E.   Claims in this Case

     28.    The following claims in Soderholm’s Amended Complaint

remained at the time of trial: 1) violation of MVILA, based on

BYD’s attempt to cancel the Agreement (“Count I”); 2) BYD’s

                                 32
conduct related to its attempt to terminate the Agreement

constituted bad faith, in violation of Haw. Rev. Stat. § 437-

28(a)(21)(C) and § 437-58(g) (“Count II”); 3) BYD’s sales

efforts that violated the licensing provision of the Agreement

also constitute violations of the MVILA (“Count III”); 4) a

misrepresentation claim based upon BYD’s representation to

industry members that BYD has terminated the Agreement

(“Count IV”); and 5) a claim for injunctive relief, pursuant to

Haw. Rev. Stat. § 437-36 (“Count VI”).5

     29.   BYD’s Counterclaim asserts the following: breach of

contract (“Counterclaim Count I”); interference with prospective

contracts (“Counterclaim Count II”); and a claim seeking

punitive damages (“Counterclaim Count III”).

     30.   Because Soderholm’s Count VI and BYD’s Counterclaim

Count II address remedies, this Court will not discuss those

counts and substantive claims.




     5 The other two claims alleged in the Amended Complaint are
no longer at issue in this case. See Order Granting in Part and
Denying in Part Defendant’s Motion to Dismiss Count V of the
First Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6),
filed 9/30/19 (dkt. no. 34) (dismiss Count V without prejudice);
Minute Order, filed 11/19/19 (dkt. no. 38), at 2 (noting
Soderholm did not file a second amended complaint to amend
Count V); Stipulation for Dismissal with Prejudice of Count VII
for Constructive Trust; Order, filed 1/15/21 (dkt. no. 142).
                                 33
     31.   The parties agree that the amount in controversy in

this case exceeds $75,000.    [Counterclaim at ¶ 3; Counterclaim

Answer at ¶ 2 (admitting the allegations in Counterclaim ¶ 3).]

                       II.   CONCLUSIONS OF LAW

A.   Jurisdiction - Because the parties are diverse and the

amount in controversy is met, this Court has diversity

jurisdiction over the instant action.    See 28 U.S.C.

§ 1332(a)(1).

B.   Burden of Proof

     1.    Soderholm and BYD have both brought civil claims in

this case and, as to each claim, the party seeking relief has

the burden to prove the claim and the amount of damages.   See

Tourgeman v. Nelson & Kennard, 900 F.3d 1105, 1109 (9th Cir.

2018) (“It is one of the most basic propositions of law . . .

that the plaintiff bears the burden of proving his case,

including the amount of damages.’” (alteration in Tourgeman)

(citation and internal quotation marks omitted)).

     2.    There can be different standards of proof depending on

the claim asserted:

                The purpose of a standard of proof is “to
           instruct the factfinder concerning the degree of
           confidence our society thinks he should have in
           the correctness of factual conclusions for a
           particular type of adjudication.” In re Winship,
           397 U.S. 358, 370 (1970) (Harlan, J.,
           concurring). Three standards of proof are
           generally recognized, ranging from the
           “preponderance of the evidence” standard employed

                                  34
            in most civil cases, to the “clear and
            convincing” standard reserved to protect
            particularly important interests in a limited
            number of civil cases, to the requirement that
            guilt be proved “beyond a reasonable doubt” in a
            criminal prosecution. See Addington v. Texas,
            441 U.S. 418, 423-424 (1979). This Court has, on
            several occasions, held that the “clear and
            convincing” standard or one of its variants is
            the appropriate standard of proof in a particular
            civil case. See Addington v. Texas, supra, at
            431 (civil commitment); Rosenbloom v. Metromedia,
            Inc., 403 U.S. 29, 52 (1971) (libel);[6] Woodby v.
            INS, 385 U.S. 276, 285 (1966) (deportation);
            Chaunt v. United States, 364 U.S. 350, 353 (1960)
            (denaturalization). However, the Court has never
            required the “beyond a reasonable doubt” standard
            to be applied in a civil case. “This unique
            standard of proof, not prescribed or defined in
            the Constitution, is regarded as a critical part
            of the ‘moral force of the criminal law,’ In re
            Winship, 397 U.S., at 364, and we should hesitate
            to apply it too broadly or casually in
            noncriminal cases.” Addington v. Texas, supra,
            at 428.

Cal. ex rel. Cooper v. Mitchell Bros.’ Santa Ana Theater, 454

U.S. 90, 92–93 (1981) (per curiam) (footnote and some citations

omitted).

     3.     “When a district court sits in diversity, . . . the

court applies state substantive law to the state law claims.”

Mason & Dixon Intermodal, Inc. v. Lapmaster Int’l LLC, 632 F.3d

1056, 1060 (9th Cir. 2011).    Therefore, Hawai`i law regarding

the applicable burden of proof applies to the parties’ claims.




     6 Rosenbloom was overruled on other grounds by Gertz v.
Robert Welch, Inc., 418 U.S. 323 (1974).
                                 35
     4.      “[T]he preponderance of the evidence standard is

defined as proof which leads the trier of fact to find that ‘the

existence of the contested fact is more probable than its

nonexistence.’”    Luat v. Cacho, 92 Hawai`i 330, 343, 991 P.2d

840, 853 (Ct. App. 1999) (quoting Masaki v. Gen. Motors Corp.,

71 Haw. 1, 14, 780 P.2d 566 574 (1989)).

     5.      “The ‘clear and convincing evidence’ standard is an

intermediate standard of proof greater than a preponderance of

the evidence, but less than proof beyond a reasonable doubt

required in criminal cases.”    Uyeda v. Schermer, 144 Hawai`i

163, 174, 439 P.3d 115, 126 (2019) (citation and some internal

quotation marks omitted), reconsideration denied, SCWC-16-

0000200, 2019 WL 1500014 (Hawai`i Apr. 4, 2019).    “It is that

degree of proof which will produce in the mind of the trier of

fact a firm belief or conviction as to the allegations sought to

be established, and requires the existence of a fact be highly

probable.”    Iddings v. Mee-Lee, 82 Hawai`i 1, 13, 919 P.2d 263,

275 (1996) (citations omitted).

     6.      Because no provision of MVILA nor any case law

addresses the standard of proof required for MVILA claims, this

Court must predict how the Hawai`i Supreme Court would decide

the question of what standard of proof applies.    See Trishan

Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 427 (9th Cir. 2011);

Burlington Ins. Co. v. Oceanic Design & Constr., Inc., 383 F.3d

                                  36
940, 944 (9th Cir. 2004)).   This Court predicts that the supreme

court would hold that the preponderance of the evidence standard

applies because that is applicable standard of proof in

administrative hearings regarding MVILA disputes.   See Haw. Rev.

Stat. § 437-51(d).   This Court will therefore apply the

preponderance of the evidence standard to Soderholm’s MVILA

claims.

     7.   The preponderance of the evidence standard also

applies to BYD’s breach of contract claim.   See Uyeda, 144

Hawai`i at 174, 439 P.3d at 126.

     8.   Count IV, Soderholm’s misrepresentation claim, is a

fraud claim, and the elements of fraud must be proven by clear

and convincing evidence.   See Fisher v. Grove Farm Co., 123

Hawai`i 82, 103, 230 P.3d 382, 403 (Ct. App. 2009) (citing

Hawaii’s Thousand Friends v. Anderson, 70 Haw. 276, 286, 768

P.2d 1293, 1301 (1989)).

     9.   In addition to fraud claims, Hawai`i courts apply the

clear and convincing standard of proof to other claims that are

based on based on willful and wonton misconduct.    Iddings, 82

Hawai`i at 14, 919 P.2d at 276.    Because BYD’s claim for

interference with prospective contracts does not require proof

of willful and wanton misconduct, this Court will apply the

preponderance of the evidence standard to Counterclaim Count II.

See Kahala Royal Corp. v. Goodsill Anderson Quinn & Stifel, 113

                                  37
Hawai`i 251, 268 n.18, 151 P.3d 732, 749 n.18 (2007) (listing

the elements of a claim for intentional or tortious interference

with prospective business advantage).

       10.   Any party’s entitlement to punitive damages must be

established by clear and convincing evidence.     See Iddings, 82

Hawai`i at 14, 919 P.2d at 276.

C.     Count I - Soderholm’s MVILA Claim Based on
       the Attempted Cancellation of the Agreement

       11.   Count I alleges the 9/20/18 Termination Letter:

violated Haw. Rev. Stat. § 437-58(a) because BYD attempted to

terminate the Agreement upon only thirty days’ notice; and

violated Haw. Rev. Stat. § 437-52(3) because BYD lacked good

cause to terminate the Agreement.      [Amended Complaint at ¶¶ 18-

21.]   The Amended Complaint seeks an order enjoining BYD from

improperly terminating the agreement.     [Id. at pg. 21, ¶ B.]

       12.   To the extent that Count I sought relief from defects

in the 9/20/18 Termination Letter, the claim is moot because the

9/20/18 Termination Letter was rescinded.     See, e.g., Palafox-

Lugo v. Lombardo, 768 F. App’x 697, 698 (9th Cir. 2019)

(“Because he has already obtained the relief he seeks, his claim

is moot.” (citing Abdala v. INS, 488 F.3d 1061, 1065 (9th Cir.

2007) (habeas petition moot where petitioner’s release and

deportation “cur[ed] his complaints” about the length of his

detention))).


                                  38
        13.   To the extent that Count I argues Soderholm suffered

damages because of BYD’s bad faith related to the 9/20/18

Termination Letter, the claim is duplicative of Count II.

        14.   Soderholm has therefore failed to carry its burden of

proof as to Count I, and BYD is entitled to judgment as to this

claim.

D.      Count II - MVILA Claim Based on Bad Faith

        15.   Count II alleges BYD engaged in bad faith conduct that

violated MVILA, including: issuing the 9/20/18 Termination

Letter; and refusing to communicate with Soderholm after it

rescinded the 9/20/18 Termination Letter.     [Amended Complaint at

¶¶ 25-27.]

        16.   Haw. Rev. Stat. § 437-52(a)(3) states: “A manufacturer

or distributor shall not: . . . . Cancel or fail to renew the

franchise agreement of any dealer in the State without providing

notice, and without good cause and good faith, as provided in

section 437-58[.]”

        17.   Haw. Rev. Stat. § 437-58(a)-(d) states, in pertinent

part:

              (a) A manufacturer or distributor shall give
              written notice to the dealer and the board of the
              manufacturer’s intent to terminate, discontinue,
              cancel, or fail to renew a franchise agreement at
              least sixty days before the effective date
              thereof, and state with specificity the grounds
              being relied upon for such discontinuation,



                                   39
          cancellation, termination, or failure to
          renew . . . .[7]

          (b) A dealer who receives notice of intent to
          terminate, discontinue, cancel, or fail to renew
          may, within the sixty-day notice period, file a
          petition in the manner prescribed in section 437-
          51 for a determination of whether such action is
          taken in good faith and supported by good cause.
          The manufacturer or distributor shall have the
          burden of proof that such action is taken in good
          faith and supported by good cause.

          (c) If the manufacturer’s or distributor’s
          notice of intent to terminate, discontinue,
          cancel, or fail to renew is based upon the
          dealer’s alleged failure to comply with sales or
          service performance obligations, the dealer shall
          first be provided with notice of the alleged
          sales or service deficiencies and afforded at
          least one hundred eighty days to correct any
          alleged failure before the manufacturer or
          distributor may send its notice of intent to
          terminate, discontinue, cancel, or fail to renew.
          Good cause shall not be deemed to exist if a
          dealer substantially complies with the
          manufacturer’s or distributor’s reasonable
          performance provisions within the one hundred
          eighty-day cure period, or if the failure to
          demonstrate substantial compliance was due to
          factors that were beyond the control of the
          dealer.

          (d) Good cause shall not exist absent a breach
          of a material and substantial term of the
          franchise agreement. The existence of one or
          more circumstances enumerated in subsection
          (a)(1) through (6) above shall be presumed to be
          good cause, and the dealer shall have the burden
          of proof to show that the action was not taken in
          good faith and supported by good cause.




     7 Section 437-58(a) identifies exceptions to the sixty-day
requirement, but none of the exceptions apply to the facts of
this case.
                               40
     18.    MVILA did not impose on BYD any other duty of good

faith that is relevant to the instant case.   For example, Haw.

Rev. Stat. § 437-28(a)(21)(C) is inapplicable because § 437-28

addresses when the MVILA Board can suspend, revoke, fine, refuse

to issue, or refuse to renew a license, and Haw. Rev. Stat.

§ 437-52(a)(6) is inapplicable because there is no evidence that

BYD required Soderholm to construct, renovate, or substantially

alter Soderholm’s facilities.   To the extent that Soderholm

argues BYD engaged in bad faith conduct unrelated to the

attempted termination of the Agreement, Soderholm’s argument is

rejected.

     19.    The 9/20/18 Termination Letter stated BYD was

terminating the Agreement because it was “dissatisfied with

Soderholm’s performance.”   [Tr. Exh. 23.]   It would have been

permissible for BYD to terminate the Agreement for this reason

if BYD had complied with the requirements of § 437-58.      See

§ 437-58(c) (“If the manufacturer’s or distributor’s notice of

intent to terminate, discontinue, cancel, or fail to renew is

based upon the dealer’s alleged failure to comply with sales or

service performance obligations . . . .”).

     20.    If BYD had provided Soderholm with the required sixty-

day-notice prior to termination, Soderholm could have filed a

petition for a hearing with the State of Hawai`i Department of

Commerce and Consumer Affairs (“DCCA”).   See § 437-58(b); Haw.

                                 41
Rev. Stat. § 437-51(a).   While such a petition and any judicial

proceedings initiated seeking review of the resulting decision

were pending, the Agreement would have remained in effect.    See

§ 437-58(e) (“the franchise agreement shall remain in effect

until a final judgment is entered after all appeals are

exhausted, and during that time the dealer shall retain all

rights and remedies pursuant to the franchise agreement,

including the right to sell or transfer the franchise”).

     21.   Based on the parties’ correspondence, it was clear

that, even after the 10/18/18 Rescission Email, BYD wanted to

terminate the Agreement, but there was a dispute between the

parties about the details of the termination.   Although there

was no DCCA petition pending during the period in question, the

principle behind § 437-58(e) applies to the dispute.   The

Agreement remained in effect, and Soderholm retained all of its

rights thereunder until the dispute was resolved.

     22.   Under the Agreement, Soderholm had the right to “buy

new BYD Products,” [Tr. Exh. 1 at 2, art. I, first ¶ a,] but,

beginning August 22, 2018, BYD deprived Soderholm of that right.

However, once Soderholm filed this action, Soderholm stopped

attempting to exercise its right to buy BYD products for resale.8


     8 This Court has included the filing of this action as the
last date when Soderholm attempted to exercise its right to buy
BYD products, based on Erik Soderholm’s testimony. An earlier
                                             (. . . continued)
                                42
        23.   This Court therefore concludes that BYD failed “to

fully comply with [the Agreement], and to act in a fair and

equitable manner towards” Soderholm because BYD deprived

Soderholm of Soderholm’s rights under the Agreement before their

dispute regarding the termination of the Agreement was resolved.

See Haw. Rev. Stat. § 437-58(h) (“As used in this section, ‘good

faith’ means the duty of each party to any franchise agreement

to fully comply with that agreement, and to act in a fair and

equitable manner towards each other.”).

        24.   Soderholm has carried its burden of proof and

established, by a preponderance of the evidence, that BYD failed

to act in good faith in relation to its attempt to terminate the

Agreement during the period from August 22, 2018 to February 28,

2019.    Soderholm is therefore entitled to judgment as to

Count II.

E.      Count III - MVILA Claim Based on Improper Sales

        25.   Count III alleges BYD engaged in sales in Hawai`i that

violated MVILA and that such sales were unfair to Soderholm.

The Amended Complaint cites BYD’s attempt to negotiate directly

with the County of Hawai`i at a price that was lower than what




date will be incorporated in this Court’s final FOFCOL if BYD,
in its supplemental brief, identifies evidence in the trial
record establishing an earlier date.
                                   43
Soderholm could offer to the county and BYD’s arrangement with

E`Noa.    [Amended Complaint at ¶¶ 31-32.]

     26.    It is not necessary for this Court to decide the issue

of whether, and if so under what circumstances, BYD could sell

directly to government entities in Hawai`i before it obtained a

dealer’s license.   There is no evidence in the record that BYD

completed a sale to the County of Hawai`i, or any other

government entity in the State of Hawai`i, during the relevant

period.

     27.    This Court has found that BYD did not complete a sale

to E`Noa.   Further, there is no evidence in the record that BYD

completed a sale to any other private customer in Hawai`i,

during the relevant period.

     28.    To the extent that Soderholm alleges that it suffered

damages as a result of BYD’s unsuccessful attempts to make sales

in Hawai`i without Soderholm, it has only established by a

preponderance of the evidence that BYD made such attempts.

Soderholm has not proven by a preponderance of the evidence,

that it suffered damages that were caused by BYD’s attempts.

     29.    Soderholm has failed to carry its burden of proof as

to its claim based on BYD’s sales activities that allegedly

violated MVILA, and BYD is entitled to judgment as to Count III.




                                 44
     F.     Count IV - Misrepresentation

     30.    Count IV alleges that, after the 9/20/18 Termination

Letter was issued, BYD represented to industry members that it

had terminated Soderholm as its dealer.    [Amended Complaint at

¶ 39.]    Further, BYD allegedly continued to make this

representation after it rescinded the 9/20/18 Termination

Letter.    [Id. at ¶ 41.]   Count IV alleges these were material

misrepresentations that caused damage to Soderholm.    [Id. at

¶ 42.]

     31.    The elements of an intentional misrepresentation claim

are: “(1) false representations were made by defendants;

(2) with knowledge of their falsity (or without knowledge of

their truth or falsity); (3) in contemplation of plaintiff’s

reliance upon these false representations; and (4) plaintiff did

rely upon them.”   Ass’n of Apartment Owners of Newtown Meadows

ex rel. its Bd. of Directors v. Venture 15, Inc., 115 Hawai`i

232, 263, 167 P.3d 225, 256 (2007) (brackets, emphasis, and

citation omitted).

     32.    Because Soderholm has failed to establish these

elements by clear and convincing evidence, BYD is entitled to

judgment as to Count IV.

G.   Counterclaim Count I - Breach of Contract

     33.    Counterclaim Count I alleges Soderholm breached the

Agreement by, inter alia: failing to provide effective sales

                                  45
performance; failing to build and maintain customer confidence

in Soderholm and BYD; offering BYD’s vehicles for sale at

unreasonable prices; denying BYD of its right to sell directly

to public entities; and interfering with BYD’s contacts and

potential sales.    [Counterclaim at ¶¶ 13(a)-(c).]

     34.     Examples of Soderholm’s alleged failure to build and

maintain customer confidence include Soderholm’s “marketing

through bullying of customers” and setting prices so high that

it constituted gouging of the customers.    [Scalzi Direct at

¶¶ 16, 22; Tr. Exh. 1 (Agreement) at 2, art. I, second ¶ b.]

     35.     This Court has stated:

             Under Hawai`i law, the elements of a breach of
             contract claim are (1) the contract at issue;
             (2) the parties to the contract; (3) whether
             plaintiff performed under the contract; (4) the
             particular provision of the contract allegedly
             violated by defendants; and (5) when and how
             defendants allegedly breached the contract.

RSMCFH, LLC v. FareHarbor Holdings, Inc., 361 F. Supp. 3d 981,

991 (D. Hawai`i 2019) (brackets, citations, and internal

quotation marks omitted); see also, e.g., Low v. Honolulu Rapid

Transit Co., 50 Haw. 582, 585, 445 P.2d 372, 376 (1968) (“One of

the basic elements in proving a breach of a contract of this

nature is a showing by the plaintiff either that he has

performed the contract or that during the term of the contract

he was ready, willing and able to perform.” (citations

omitted)).

                                  46
     36.    This Court has concluded that BYD deprived Soderholm

of Soderholm’s right under the Agreement to buy BYD products for

resale.    Thus, because BYD could have, but refused to, fully

perform under the Agreement, BYD cannot prevail on a breach of

contract claim against Soderholm.

     37.    Further, even if BYD established that Soderholm

breached the Agreement during a period when BYD was fully

performing under the Agreement, BYD has not carried its burden

to prove that it suffered damages because of the breach.      See

Tourgeman, 900 F.3d at 1109.   BYD has not presented any evidence

that it would have made sales but for Soderholm’s actions.

     38.    Because BYD has failed to carry its burden of proof,

Soderholm is entitled to judgment as to Counterclaim Count I.

H.   Counterclaim Count II -
     Interference with Prospective Contracts

     39.    Counterclaim Count II alleges Soderholm “interfer[ed]

with BYD’s contacts and potential sales to customers, including

public entities[.]”    [Counterclaim at ¶ 16.]   Trial Exhibit 68

identifies the prospective contracts that BYD alleges it lost

because of Soderholm’s actions.

     40.    Counterclaim Count II is effectively a claim for

tortious interference with prospective business advantage, the

claims of which are:

            (1) the existence of a valid business
            relationship or a prospective advantage or

                                  47
            expectancy sufficiently definite, specific, and
            capable of acceptance in the sense that there is
            a reasonable probability of it maturing into a
            future economic benefit to the plaintiff;
            (2) knowledge of the relationship, advantage, or
            expectancy by the defendant; (3) a purposeful
            intent to interfere with the relationship,
            advantage, or expectancy; (4) legal causation
            between the act of interference and the
            impairment of the relationship, advantage, or
            expectancy; and (5) actual damages.

Field v. Nat’l Collegiate Athletic Ass’n, 143 Hawai`i 362, 378,

431 P.3d 735, 751 (2018) (emphasis and citation omitted).

      41.   As to the second Wiki Wiki bid and the two bids in

response to the City and County of Honolulu RFPs, BYD alleges it

lost those prospective contracts because Erik Soderholm

challenged BYD’s ability to bid without a licensed dealer, as he

asserted was required by Hawai`i law and because he questioned

whether county funds could be used after 2021 in light of the

National Defense Authorization Act.   First, BYD has not

presented evidence that the government entities decided not to

award BYD the contracts because of Erik Soderholm’s statements.

Second, the existence and specific provisions of a state or

federal law are facts, and the laws addressed subjects that are

relevant to the industry which Soderholm and BYD are involved

in.   Erik Soderholm discussed his opinions about the effect of

those laws with people who represented potential customers of

both Soderholm and BYD.   These potential customers were

sophisticated parties who could confirm, through their own

                                 48
independent investigation, whether Erik Soderholm’s opinions

about the law were reliable.   In fact, one of the customer

representatives who Erik Soderholm contacted asked BYD about

Erik Soderholm’s statements.   See Tr. Exh. 60 at 2.   Moreover,

these customers could have investigated the existence and effect

of the relevant laws without Erik Soderholm’s statements.     This

Court therefore concludes that BYD has failed to establish that

Erik Soderholm’s statements of opinion about the relevant laws

were legal causes of BYD’s failure to obtain either the 2019

Wiki Wiki contract or the City and County of Honolulu contracts.

     42.    As to the other prospective contracts that BYD alleges

it lost because of Soderholm’s excessive prices or because Erik

Soderholm’s abrasive style in business negotiations, BYD has

also failed to establish causation.   There is no evidence that

BYD would have completed the sales at issue without Soderholm’s

involvement.   For example, although BYD alleges it lost a

potential sale of two buses to E`Noa because of the excessive

price that Soderholm offered E`Noa, BYD later engaged in direct

negotiations with E`Noa, without Soderholm, but BYD never

completed a sale because the price that BYD offered was still

too high.   BYD has also failed to present sufficient credible

evidence that the County of Maui would have purchased BYD

vehicles, but the county did not do so because county personnel

disliked working with Soderholm.

                                 49
     43.   Because BYD has failed to carry its burden of proof as

to any of the prospective contracts it allegedly lost, Soderholm

is entitled to judgment as to Counterclaim Count II.

I.   Remedies

     44.   Soderholm is entitled to damages as to Count II, i.e.,

actual and statutory damages related to BYD’s unsuccessful

attempt to terminate the Agreement during the period from

August 22, 2018 to February 28, 2019.   Because Soderholm’s

evidence and argument regarding the amount of the award it is

requesting in this case is based on all of Soderholm’s claims,

Soderholm is ORDERED to file a supplemental brief addressing the

amount of the award that would be consistent with this Court’s

rulings.   Soderholm’s supplemental brief must be filed by

July 29, 2021.   BYD may file a supplemental brief in response by

August 27, 2021.   The supplemental briefs may not exceed ten

pages and may not include any new evidence.   Instead, the

parties should only cite evidence already in the trial record.

The Court’s ruling regarding the amount of damages will be

incorporated in the final FOFCOL.

     45.   Soderholm requests “[a] permanent injunction . . .

against BYD preventing it from continuing to solicit and offer

to sell its motor vehicles in any county within the State of

Hawaii in which it does not have a dealer license or is not

using a licensed dealer pursuant to the HMVILA.”   [Soderholm

                                50
Closing Brief at 50.]   This request is denied because this Court

concludes that such regulation of BYD’s sales activities is

reserved to the MVILA Board.   See generally Haw. Rev. Stat.

§ 437-28.

     46.    This Court concludes that Soderholm waives and/or has

abandoned all of the other requests for injunctive relief

contained in the Amended Complaint.

     47.    Insofar as Soderholm has prevailed as to Counterclaim

Counts I and II, BYD is not entitled to any of the relief

requested in the Counterclaim.

     48.    This Court concludes that Soderholm is the prevailing

party and is entitled to an award of reasonable attorneys’ fees

and costs pursuant to Haw. Rev. Stat. § 437-28.5(c).   After the

final judgment has been entered, Soderholm shall file a motion

for attorneys’ fees and costs, in compliance with all applicable

court rules, to determine the amount of the award.   The motion

will be referred to the magistrate judge and decided in the

normal course.   Soderholm’s motion for attorneys’ fees and costs

should attempt to identify the fees and costs attributable to

Count II.   This Court makes no findings or conclusions as to the

issue of whether other authority supports an award of attorneys’

fees and costs incurred in connection with Soderholm’s defense

against the Counterclaim.



                                 51
                          III. CONCLUSION

          Soderholm must file its supplemental brief as to the

amount of the damages award by July 29, 2021, and BYD may file a

response by August 27, 2021.   The supplemental briefs must

comply with the requirements set forth above.   The Court

thereafter will issue its Findings of Fact, Conclusions of Law,

Order, and Judgment.   The parties are cautioned that they may

not use their supplemental briefs regarding damages to seek

reconsideration of the Court’s rulings set forth in this FOFCOL.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, June 30, 2021.




SODERHOLM SALES AND LEASING, INC. VS. BYD MOTORS, INC.; CV 19-
00160 LEK-KJM; FINDINGS OF FACT AND CONCUSIONS OF LAW


                                52
